lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE DlVlSlON

UN|TED STATES OF AMER|CA PLAlNT|FF

v. CASE NO. 5:18-CR-50038-006

GREGORY MlRANDA . DEFENDANT
ORDER

 

Gregory l\/liranda Was named in two separate indictments in this Court. On Apri|
17, 2018, he Was named alongside nine other co-defendants in case 5:18-CR-50038. On
Ju|y 24, 2018, he was named in a single-count indictment in case 5:18-CR-50055. On
September 21, 2018, he entered a plea of guilty to the charge in 18-50055. As
contemplated by the plea agreement, once he was sentenced in that case, the charge
against him in 18-50038 Wou|d be dismissed. Therefore, the Government made an oral
motion during the change of plea hearing to dismiss Count 1 of the indictment and
Superseding lndictment as to the defendant in 18-50038. That motion was taken under
advisement until such time as the Court officially accepted and approved the plea
agreement in 18-50055. See Doc. 161.

On February 5, 2019, the Defendant appeared before the undersigned for a
sentencing hearing, at which time the Court gave full and final approval to the plea
agreement in this case. Once the Court pronounced sentence, the Government renewed
its motion to dismiss Count 1 of the lndictment and Superseding lndictment as to the

Defendant in case 18-50038. That motion (Doc. 161) is GRANTED.

|T |S SO ORDERED on this 6 day of February, 2019.

 

   

|STR|CT JUDGE

